Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 1 of 17 PageID #: 1




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                LAKE CHARLES DIVISION


MESSIAH MISSIONARY BAPTIST                   :        CIVIL ACTION NO: _________________
CHURCH

VERSUS                                       :

SERVICEMASTER RESIDENTIAL/   :                        JUDGE ____________________________
COMMERCIAL SERVICES LIMITED
PARTNERSHIP; SERVICEMASTER
RESTORATION BY HOWARD; and
RECOVERY SOLUTIONS GROUP, LLC:                        MAGISTRATE JUDGE ______________



      COMPLAINT FOR DECLARATORY JUDGMENT AND RELATED RELIEF

       NOW INTO COURT, through undersigned counsel, comes MESSIAH MISSIONARY

BAPTIST CHURCH, who, pursuant to Rule 57 of the Federal Rules of Civil Procedure, Title 28

U.S.C. § 2201, et seq. and other applicable authorities, files this Complaint for Declaratory

Judgment and Related Relief, and respectfully represents as follows:

                                        THE PARTIES

                                                 1.

       Plaintiff is MESSIAH MISSIONARY BAPTIST CHURCH, a Louisiana nonprofit

corporation, located and doing business in Calcasieu Parish, Louisiana [hereinafter referred to as

the “Church”].

                                                 2.

       Made Defendants herein are:
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 2 of 17 PageID #: 2




       A.      SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED

PARTNERSHIP, domiciled in the State of Delaware, with a principal business office located at

150 Peabody Place, Memphis, Tennessee 38103, whose registered agent in Louisiana is CT

Corporation System, 3867 Plaza Tower Dr., Baton Rouge, Louisiana 70816 [hereinafter simply

“SM-Franchisor”];

       B.      SERVICEMASTER RESTORATION BY HOWARD, believed to be domiciled at

905 Second Avenue SW, City of Cullman, County of Cullman, Alabama 35055 [hereinafter simply

“SMR-Howard”]. Based on a review of the records of the Alabama Secretary of State’s office, it

is unclear as to what the nature of the SMR-Howard business entity is, that is, whether it is an LLC

or some other form of legal entity or simply some individual d/b/a SMR-Howard; and

       C.      RECOVERY SOLUTIONS GROUP LLC, a limited liability company domiciled

in the State of Delaware, authorized to do and doing business in the State of Louisiana, whose

registered agent for service of process is Robert Sowers, 1008 Mattlind Way, Milford, Delaware

19963 [hereinafter simply “RSG”].

                                JURISDICTION AND VENUE

                                                 3.

       A.      This Court has subject matter jurisdiction over the claims asserted in this matter

based on diversity of citizenship as set forth in 28 U.S.C.A. § 1332. Complete diversity exists

because the Plaintiff and the two Defendants to the claims asserted herein share no common state

of incorporation or principal place of business and the Church’s claims in this matter exceed

$75,000.

       B.      On information and belief, to the extent the actual corporate or individual member

owners of those Defendants who are LLC’s or LLP’s may be determinative as to confirming



                                                -2-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 3 of 17 PageID #: 3




complete diversity of citizenship, there is no information readily available to the Church to

contradict the representations made in ¶3.A.

                                                   4.

        Venue is proper under 28 U.S.C.A. § 1391 as a substantial part of the events or omissions

giving rise to the claims occurred in this judicial district.

                                   FACTUAL BACKGROUND

                                                   5.

        On or about September 13, 2020, Defendant SMR-Howard submitted a proposed

Authorization for Repairs and Payment to a named representative of the Church, namely, Samuel

M. Booker [a true copy of which is attached hereto and made a part hereof as Doc. 1-2].

                                                   6.

        Part of the information included on Doc. 1-2 was handwritten into pertinent blanks as of

the date Mr. Booker signed the document, that is, as indicated, September 13, 2020.

                                                   7.

        Doc. 1-2 was prepared on a form that appears to have been created by Defendant SM-

Franchisor, designated as SMC-003-111714, as noted on the bottom left of the first page of said

document. To the best of the Church’s information knowledge and belief, SM-Franchisor provided

that form in suggesting how its franchisee, SMR-Howard should document the extent to which

any work it proceeded to perform for a customer like the Church was actually legally authorized

by the customer.

                                                   8.

        In completing the subject form, the business(es) offering to provide the subject services

were designated several different ways, including: “ServiceMaster”; “ServiceMaster Restore”;



                                                   -3-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 4 of 17 PageID #: 4




“ServiceMaster Recovery Services”; “ServiceMaster Clean Emergency Mitigation Referral

Program”; and “ServiceMaster Clean”. Unless specifically indicated otherwise herein below, all

references to Defendants SM-Franchisor and/or SMR-Howard should be understood to refer to

both said Defendants, collectively.

                                                9.

       The named representative for one or more of those “ServiceMaster” businesses was not

printed, but only signed in a way that is nearly illegible, but appears to be “Alex Howard”, when

viewed in context with Doc. 1-3, referenced below.

                                               10.

       Apparently, someone representing one or more of the above named businesses added

additional information to the subject Authorization form as of October 9, 2020 or sometime

thereafter, but the revised form was not submitted to any Church representative for any subsequent

signatures, at any time after September 13, 2020.

                                               11.

       On information and belief, Defendant SMR-Howard, submitted a 122 page itemized

estimate and/or invoice describing work to be done, or being done or to be done, between

September 20 and December 3, 2020 [a true copy of which is submitted as Doc. 1-3. Doc. 1-3

was apparently submitted to the Church’s insurer, Church Mutual Insurance Company [hereinafter

simply “CMIC”], in connection with coverage provided by its Policy No. 0338853-02-089411

under Claim ##1423129 and/or 1426573.

                                               12.

       The total amount for the services described in Doc. 1-3 were $1,515,300.68.




                                               -4-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 5 of 17 PageID #: 5




                                                13.

       At all pertinent times, the corporate records of the Church were on file in the office of the

Louisiana Secretary of State [“LA-SOS”] and available for review by Defendants, including those

items submitted in globo as Doc. 1-4.

                                                14.

       Within the Church’s Articles of Incorporated dated October 23, 1992, included within Doc.

1-4:

       A.     Article VI on capital says that the Church is a non-profit corporation: “Under no
              circumstances shall any of the net earnings or assets of the corporation inure or be
              distributed to the benefit of its members, directors, officers, or other private
              persons, except that the corporation shall be authorized and empowered to pay
              reasonable compensation for services rendered..”

       B.     Article IX on “Action of Membership”: “In any action involving….transferring of
              corporate assets…shall require a two-thirds (2/3) vote of the voting membership of
              record.”

       C.     Article X on “Powers of Directors”: the number is to be not less than 3 nor greater
              than 7. There is no statement as to the scope of their powers. A quorum is required
              for all Board meetings.

       D.     Article XI on “Members’ Consent”: any meetings are called by the Board of
              Directors. A meeting is required to provide an affirmative vote of the membership
              as required to authorize or constitute corporate action.

       E.     Article XII on “Annual Meeting”: to be held on the last Friday in the month of
              October. Notice of the annual meeting is to be mailed to all members at least 10
              days before the meeting.

       F.     Article XIII on Board of Directors: Mr. Booker was not among the original 5
              named Directors.

                                                15.

       Also included within Doc. 1-4 is the Church’s January 24, 2020 annual report signed by

Treasurer Shirley Cleveland, which includes a listing of Samuel Booker as one individual


                                                -5-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 6 of 17 PageID #: 6




“Director”, under its list of Directors. However, also within the same documents is an annual

report for the period ending October 23, 2019. On the last page of that report, there is no indication

that Mr. Booker ever accepted his appointment with a notarized signature.

                                                 16.

       Based upon the readily available public LA-SOS records of the Church’s corporate

documents included in Doc. 1-4, the Church maintains that none of the Defendants has ever had

any reasonable basis to conclude that Mr. Booker had actual, implied or apparent corporate

authority sufficient to bind the Church to any contract imposing a legal obligation on the Church

to pay any of the Defendants any sums of money ranging from as little as $10,000 to as much as

$1.5 million or more, for any one or all of the following list of examples:

       A.      As noted in ¶14.A above, any such authority would be dependent on as assessment

               of proposed billing of such work to be “reasonable compensation for services

               rendered”.

       B.      Based on ¶14.B above, if the Church was being asked to authorize a contract that

               might require the payment of as much as either +$400,000 or more than $1.0

               million for proposed work, any such contract would “require a two-thirds (2/3) of

               the voting membership of record”.

       C.      Even assuming for the sake of argument that the Church’s Board of Directors might

               have the authority, under extraordinary circumstances, to approve a contract

               committing the Church to pay such large sums, based on the provisions cited in

               ¶14.C above, there would have to be a Board meeting with a quorum of at least

               three Directors participating, to pass a resolution to approve such a contract.




                                                 -6-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 7 of 17 PageID #: 7




       D.       Based on the provisions cited in ¶14.D above, the Church membership could not

                approve such a contract without a meeting being called by the Board of Directors.

       E.       Based on the provisions cited in ¶14.E above, normally an annual meeting of the

                membership occurs on the last Friday in October, after proper timely notice to the

                membership. The subject of approval of the alleged contract at issue could have

                been addressed, if Defendants SM-Franchisor and/or SMR-Howard, had asked the

                Church to put it on the agenda for an October 30, 2021 annual meeting.

Neither Defendant SM-Franchisor nor Defendant SMR-Howard took any action to address any

valid corporate approval of the proposed contract by any one of the means described in this

paragraph.

                                               17.

       On information and belief, the Church maintains that there are no written records

confirming any effort by either Defendant to reasonably investigate or inquire as to the extent to

which, if any, Mr. Booker did or did not have the requisite authority to bind the Church to any of

the obligations at issue in this Complaint.

                                               18.

       In addition or in the alternative, there are several additional grounds on which the alleged

“Authorization for Repairs and Payment” [Doc. 1-2] is not an enforceable contract, under

Louisiana law.     Those deficiencies include, without limitation, the fact that the subject

“Authorization”:

       A. Purports to include terms that were not included in the original form signed by one

             representative of the Church, subject to the lack of authority explained above.

             Examples are the reference to an October 9, 2020 Date of Loss and a second claim

                                                -7-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 8 of 17 PageID #: 8




           number related to that subsequent Date of Loss, although the signature from the Church

           representative was obtained on September 13, 2020.

       B. Includes a suspensive condition, requiring that the Church’s insurer approve a detailed

           scope and estimate. To the best of the Church’s information, knowledge and belief,

           Defendants never obtained such an approval and, in any event, have not provided

           evidence to the Church that said condition was ever fulfilled. Accordingly, the alleged

           contract may not be enforced, pursuant to La. C.C. Art. 1767;

       C. Contains an unclear description of the scope of the services being provided, for

           example, the extent to which the allegedly provided services for “emergency repairs”,

           there was an error as to the principal cause of the alleged contract. Pursuant to La. C.C.

           Art. 1949.

       D. In essence, was purportedly a contract for the sale of some services to be provided by

           Defendants. However, the alleged contract did not contain a certain or ascertainable

           price, an essential element for the alleged contract to be enforceable, pursuant to La.

           C.C. Arts. 2464 and 2474.

                                                19.

       In connection with the subject estimate or invoice submitted by one or both of the

ServiceMaster Defendants to the Church’s insurer, CMIC, at some point in time between

December 3, 2020 and February of 2021, CMIC commissioned an Advisory Audit from

“codeblue”/Madsky of the estimate or invoices submitted as Doc. 1-3 [a true copy of the Audit is

submitted as Doc. 1-5]. This four page report of the Audit was prepared by Ed Jones, Vice

President of Education and Operational Excellence, Master Water Restorer, IICRC Approved

WRT/ASD Instructor, Water Loss Specialist #170.



                                                -8-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 9 of 17 PageID #: 9




                                                20.

       As reflected in the subject Audit designated as Doc. 1-5, the auditor evaluated the original

estimate or invoice total amount of $1,515,300.68, and rejected a total of $1,054,493.26, leaving

a total recommended payment of $460,807.42, as reflected on p. 4 of Doc. 1-5.

                                                21.

       The subject Audit included without limitation these major criticisms of the subject estimate

or invoices for the services purportedly rendered by SMR-Howard:

       A.      Only 10 days of air movers and de-humidifiers were needed, not 24 days.

       B.      Charged for 4 weeks of 300-400 KW generator when 2 weeks should have been
               long enough.

       C.      Charged for one month use of scissor lift; reduced to 2 weeks.

       D.      Air filtration devices needed for 10 not 24 days; unnecessary replacement of filters.

       E.      Mobilization charges for out-of-state contractor inappropriate.

                                                22.

       In addition to commissioning the Audit described above, CMIC also commissioned a

Water and Mold Damage Assessment and Limited Asbestos Survey of the Church, from J. S. Held

[hereinafter simply “JSH”], under JSH Project No. 20120447. JSH issued a January 28, 2021

report [which is submitted as Doc. 1-6].

                                                23.

       The JSH Report included the following statements as to asbestos issues:

       A.      “6.5   Asbestos Bulk Sampling Conclusions

               J. S. Held performed an asbestos assessment on December 28 and 29, 2020
               by accredited inspectors. Based on the assessment, several components
               were identified to contain asbestos or are assumed to contain asbestos, as


                                                -9-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 10 of 17 PageID #: 10




            described above. Conclusions specific to categories of asbestos are as
            follows:

               •   Friable ACM considered as regulated ACM (RACM) within the
                   property includes drywall wall and ceiling systems located in all
                   four buildings.

               •   ACM that is considered to be Category 1 nonfriable and non-
                   regulated ACM includes floor mastic, vinyl floor tile and associated
                   mastic located in Building 1 and Building 4.

               •   Materials that contain trace amounts of asbestos (≤1%) include
                   carpet glue/mastic located in Building 3; drywall debris located on
                   the exterior grounds; and window glazing located on the exterior of
                   the building.”

                   [Doc. 1-6 @ p. 9]

      B.    “6.6   Asbestos Bulk Sampling Recommendations

            J.S. Held provides the following recommendations regarding the asbestos
            bulk sample results:

               •   If additional suspect materials that were not accessible during this
                   inspection are found during or prior to remediation or demolition,
                   additional sampling is recommended to be performed by a LDEQ
                   licensed Asbestos Inspector.

               •   J. S. Held recommends that materials unable to be sampled due to
                   inaccessibility should be sampled to confirm whether asbestos is
                   present or not within those materials.

               •   All vertical and horizontal surfaces within all four buildings of the
                   property to be cleaned with HEPA vacuums by appropriately
                   licensed firms and workers. In addition, all remaining debris is
                   recommended to be disposed as RACM.

               •   Remaining friable ACM to be abated by appropriately licensed
                   firms and workers.

               •   Category 1 ACM that is in poor condition to be abated by
                   appropriately licensed firms and workers.

               •   All abatement, removal or disturbance of ACM and materials
                   containing asbestos (≤1%) shall be performed in accordance with



                                           -10-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 11 of 17 PageID #: 11




                       prevailing local, state and federal asbestos regulations to include but
                       not limit LDEQ, EPA and OSHA.

                   •   J. S. Held can provide specifications for asbestos abatement by a
                       LDEQ accredited Asbestos Project Designer upon request.

                   •   Where possible, as-built drawings should be utilized to identify
                       asbestos throughout the building.

                   •   J. S. Held recommends that if ACM is left in place, an Operations
                       and Maintenance plan to be developed by an LDEQ accredited
                       Asbestos Management Planner.”

                       [Doc. 1-6 @ pp. 9-10]

       C.      “Regarding asbestos, J. S. Held recommends all vertical and horizontal
               surfaces within all four buildings of the property to be cleaned with HEPA
               vacuums by appropriately licensed firms and workers, and all remaining
               debris to be disposed as RACM. J. S. Held also recommends remaining
               friable ACM and Category 1 ACM that is in poor condition to be abated by
               appropriately licensed firms and workers. Furthermore, all abatement,
               removal or disturbance of ACM and materials containing asbestos (≤1%) is
               recommended to be performed in accordance with prevailing local, state
               and federal asbestos regulations to include but not limit LDEQ, EPA and
               OSHA.” [Doc. 1-6 @ pp. 11]

                                                24.

       The JSH report and recommendations cast further doubt on whether the “recommended net

payment” to SMR-Howard in the subject CodeBlue Audit, that is, the sum of $460,807.42, should

be substantially offset by the damages and unresolved issues left by the manner in which SMR-

Howard conducted that work, creating expenses for the Church that can and should have been

avoided.

                                                25.

       Apparently, Defendant SM-Franchisor and/or Defendant SMR-Howard have engaged the

services of RSG in an effort to collect as much as $1.5 million or more with respect to the services

allegedly provided to the Church.



                                                -11-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 12 of 17 PageID #: 12




                                               26.

        On information and belief, RSG is a debt collection agency specializing in fire and water

mitigation services debt recovery.

                                               27.

        For example, based on correspondence made available to the Church, RSG has repeatedly

demanded payment for services allegedly provided by Defendant SMR-Howard, for services

allegedly performed in connection with hurricane damage to the First United Pentecostal Church

of Deridder.

                                               28.

        In connection with that example, the same insurer for the Church in this lawsuit, namely,

CMIC, has complained of receiving repeated demands for payment from RSG. In response to

those demands, counsel for CMIC wrote a December 17, 2020 letter taking the position that RSG’s

demands for payment from CMIC related to “unauthorized, unsubstantiated and excessive

mitigation services” performed by the same “ServiceMaster by Howard” that is named as

Defendant SMR-Howard, herein [a true copy of that letter is submitted as Doc. 1-7].

                                               29.

        Compared to that similar harassment directed toward CMIC regarding the SMR-Howard

alleged work for First United Pentecostal Church of Deridder, the invoiced services that CMIC

has maintained were unauthorized, unsubstantiated and excessive were, in total, for the much

lower sum of $219,260.02, compared to the plus $1.5 million invoices for alleged services at issue

in this lawsuit.




                                              -12-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 13 of 17 PageID #: 13




                                                  30.

        In addition, with respect to the unauthorized, unsubstantiated and excessive mitigation

service invoices from Defendant SMR-Howard at issue in the First United Pentecostal Church

matter, it is unknown:

        A.       whether CMIC commissioned an audit establishing that 70% or more of the alleged

services at issue were excessive, unsubstantiated and/or unauthorized, as the CodeBlue Audit has

indicated as to the matters in dispute under this Complaint.

        B.      whether the Defendant SMR-Howard work involved improper handling of asbestos

and asbestos abatement issues, as documented by the JSH report secured on the matters at issue in

this lawsuit.

                                                  31.

        Additional examples of Defendants’ negligent work included the ServiceMaster people

putting church pews that were in good condition after Hurricane Laura outside where they were

left in the rain and allowed to further deteriorate.

                                                  32.

        On information and belief, none of the Defendants herein has demanded payment from

CMIC for any of the disputed estimates, invoices or billing at issue. In any event, on information

and belief, CMIC has not seen fit to pay any of those sums at issue, to any of the Defendants.



                SPECIFICATION OF CLAIMS AGAINST THE DEFENDANTS

                                              COUNT I

        The allegations of Paragraphs 1-32 are incorporated herein, in extenso.




                                                 -13-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 14 of 17 PageID #: 14




                                                33.

       The Church is entitled to a declaratory judgment finding that it has no liability to any of

the Defendants regarding most if not all of the plus $1.5 million at issue, based on any one or all

of the following grounds.

   A. The alleged contractual obligations that one or more of the Defendants are attempting to

       collect from the Church were never approved by anyone with actual, implied or apparent

       authority necessary to provide such a valid corporate approval of same.

   B. Even if any part of the work had been properly approved by any representative(s) of the

       Church with actual, implied or apparent authority necessary to provide such a valid

       approval of same, all or most all of the sums at issue are so unsubstantiated and/or excessive

       charges for the alleged mitigation services at issue that they are not legal obligations of the

       Church, for the reasons noted in the CodeBlue Audit [Doc. 1-5].

                                            COUNT II

       The allegations of Paragraphs 1-33 are incorporated herein, in extenso.

                                                34.

       Defendants SM-Franchisor and SMR-Howard acted negligently in their handling of the

services at issue, creating significant expenses and liabilities for the Church that could have

otherwise been avoided, including without limitation their handling of asbestos issues during the

subject mitigation work, based on all records associated with the work, including the JSH Report

submitted as Doc. 1-6.

                                            COUNT III

       The allegations of Paragraphs 1-34 are incorporated herein, in extenso.




                                                -14-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 15 of 17 PageID #: 15




                                                 35.

       In violation of the Louisiana Unfair Trade Practices Act [“LUTPA”], under La. R.S.

51:1401 et seq., all the Defendants, both individually and collectively, have knowingly engaged in

and are attempting to continue to engage in ongoing unfair and deceptive methods, tactics, acts

and practices against the Church, in order to:

       A.      Ignore the Defendants’ failure to seek valid Church corporate approval of a contract

               or contracts covering the charges at issue;

       B.      Ignore the Defendants’ failure to first secure the required approval from the

               Church’s insurer of the scope a proposed estimate of total cost of the proposed

               services;

       C.      Create undue pressure on the Church to pay some significant portion of the disputed

               invoices, despite the fact that those invoices reflect charges associated with

               unsubstantiated, excessive and/or unauthorized mitigation services; and/or

       C.      Create duress and exert unwarranted pressure on the Church and/or its insurer in

               order to gain and unjustifiable advantage in the subject collection efforts,

despite the fact that one or all of the Defendants knew or should have known of the substantial

grounds to dispute the validity of any authorization from the Church for the substantial charges at

issue, and/or the reasonableness of most if not all the charges at issue, with or without the

CodeBlue Audit [Doc. 1-5] and/or the JSH Report [Doc. 1-6], and yet they have continued to

suggest that the charges were legally authorized, adequately substantiated by contemporaneous

records, reasonable and collectible, forcing the Church and/or CMIC to find all the inaccuracies

and unreasonable aspects of the alleged charges, at the substantial expense involve in securing the

information contained in Doc. 1-5 and 1-6.



                                                 -15-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 16 of 17 PageID #: 16




                                                36.

       Over the last few months, Defendant RSG has been taking the lead in handling the debt

collection efforts at issue. On or about March 9, 2021, in a very detailed demand letter,

incorporating the pertinent documents, by reference, counsel for the Church put Defendants on

notice that, unless they ceased their collection efforts or provided better evidence of any alleged

authorized contract for the invoices at issue, the Church would institute these proceedings without

further delay. The Church set an initial deadline for a final resolution without the filing of this

lawsuit, for March 19. On March 18, RSG asked to extend that deadline by one week, which the

Church allowed. Since then, the extended deadline of March 26 has passed. Defendants have not

timely come forward with any proposals. The Church is now filing this Complaint.



       WHEREFORE, premises considered Plaintiff, MESSIAH MISSIONARY BAPTIST

CHURCH, PRAYS that its Complaint for Declaratory Judgment and Related Relief be deemed

good and sufficient, and that, after due proceedings be had, the Court enter judgment in favor of

Plaintiff, and against Defendants, on the claims asserted herein.

       PRAYS FURTHER, for all general and equitable relief available under the circumstances.

                                                      Respectfully submitted,

                                                      STOCKWELL, SIEVERT, VICCELLIO,
                                                       CLEMENTS & SHADDOCK, L.L.P.


                                                      BY:    s/William B. Monk
                                                             WILLIAM B. MONK (#09551)
                                                             STEPHEN D. POLITO (#32638)
                                                             127 W. BROAD ST.
                                                             CHASE BANK BLDG., 4TH FL.
                                                             LAKE CHARLES, LA 70601
                                                             PHONE: (337) 436-9491
                                                             FAX: (337) 493-7210



                                               -16-
Case 2:21-cv-00910-TAD-KK Document 1 Filed 04/07/21 Page 17 of 17 PageID #: 17



                                            BAGGETT, McCALL, BURGESS,
                                             WATSON & GAUGHAN



                                            BY:   s/Wells T. Watson
                                                  WELLS T. WATSON (#20406)
                                                  3006 COUNTRY CLUB RD.,
                                                    SUITE 100
                                                  LAKE CHARLES, LA 70605
                                                  PHONE: (337) 478-8888
                                                  FAXS: (337) 478-8946

                                            Attorneys for Messiah Missionary Baptist
                                            Church




                                     -17-
